Citation Nr: 0310622	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for cervical strain.  

2.  The propriety of the initial 20 percent rating assigned 
following a grant of service connection for lumbosacral 
strain.  

3.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for a left knee 
disability manifested by inflamed ligaments and tendons with 
patellar surface disruption and irregularities.  

4.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for patella femoral 
syndrome of the right knee.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1989 to July 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1995, April 1996 and May 2000 rating 
decisions by the RO.  

In May 1997, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  

Then, in January 2002, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

In April 2002, the Board determined that additional 
development of the record was necessary prior to the issuance 
of a decision on the merits.  The additional development was 
undertaken at the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002), since codified at 
38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran contends that his service-connected cervical 
strain, lumbosacral strain and bilateral knee conditions 
warrant the assignment of higher compensable ratings.  

As indicated hereinabove, the Board found that additional 
development of the veteran's claims was necessary prior to 
the issuance of a decision on the merits.  

However, the Board notes that recently the Federal Circuit 
decided the case of Disabled American Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), which essentially invalidated the 
Board's development regulations.  

In addition, the decision interpreted the VCAA to require 
that the veteran must be provided with notice of up to one 
year to provide any additional evidence to substantiate his 
claim on appeal.  

There had been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law eliminated the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the law and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In addition, the Board finds that veteran should be afforded 
a VA examination to determine the current severity of the 
service-connected disabilities at issue.  Any additional 
treatment records should be obtained and associated with the 
claims file for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected disabilities of the 
cervical spine, lumbar spine and knees, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's service-
connected cervical spine, lumbar spine 
and knees disabilities.  All indicated x-
ray studies and laboratory tests should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the VA examiner prior to the 
examination for review.  Detailed 
clinical findings, including range of 
motion results, should be reported in 
this regard.  The examiner should also be 
asked to determine whether the cervical 
spine, lumbar spine or knees exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the neck, back 
and/or both knees are used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.  

3.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of the 
additional evidence added to the record 
pursuant to the Board's development.  The 
RO also must ensure that all notification 
and any additional development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  In particular, 
the veteran must be notified that he has 
up to one year to provide any additional 
information in support of his claim.  

4.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims for increase.  
Then, if any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



